Citation Nr: 1207377	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  08-38 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), has been received.

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from June 13, 1979, to July 3, 1979.

This appeal to the Board of Veterans' Appeals (Board) arises from a January 2008 rating decision in which the RO determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for an acquired psychiatric disability, to include PTSD.  In May 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2008.  

At the outset, the Board notes that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received, the Board has characterized this matter on appeal as reflected on the title page.

Furthermore, while the Board acknowledges that additional service records were associated with the claims file since the last final denial-i.e., service personnel records received in December 2007-such records do not contain any additional, relevant information that was not previously of record.  As such, the provisions of 38 C.F.R. § 3.156(c), which provide for a reconsideration if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, do not apply.  See 38 C.F.R. § 3.156(c) (2011).  

In characterizing the matter on appeal, the Board has also considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).  As is discussed in more detail below, here, the Veteran was previously denied service connection for an acquired psychiatric disability, to include PTSD.  At the time of the prior denials, there was either no medical diagnosis of the claimed disability, or the same complaints made in connection with the current claims.  As such, any diagnosis made since the prior denial does not constitute a different psychiatric disability.  As such, new and material evidence is required to reopen his claim for service connection.

In July 2008, the Veteran requested a hearing before a Decision Review Officer (DRO) at his local RO.  The requested hearing was held in January 2009 and a transcript of this hearing has been associated with the claims file.  

In his November 2008 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge sitting at a local RO.  The requested hearing was scheduled for August 2010, however, the Veteran failed to appear for the hearing.  Under these circumstances, the request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

In July 2010, after the issuance of the March 2009 supplemental SOC (SSOC), the RO obtained additional VA treatment records dated from May 2008 through July 2010.  Generally, the Board is required to refer any evidence received prior to transfer of records to the Board to the RO for review and disposition in a rating decision or SSOC.  38 C.F.R. §§ 19.31, 19.37(a) (2011).  However, accompanying the additional evidence is a waiver of RO review submitted by the Veteran's accredited representative.  Under these circumstances, this evidence may be reviewed and considered by the Board in the first instance and a remand for RO consideration is not required.  See38 C.F.R. § 19.37(a).  

The Board's decision reopening the claim for service connection is set forth below.  The underlying claim for service connection for an acquired psychiatric disability, on the merits, is addressed in the remand following the order.  This matter is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  In a February 2000 rating decision, the RO determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for an acquired psychiatric disability, to include PTSD; although notified of the denial in a February 2000 letter, the Veteran did not perfect an appeal of the decision.  

3.  Evidence associated with the claims file since the February 2000 rating decision, but after the relevant appeal period, is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for an acquired psychiatric disability, to include PTSD, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2000 rating decision in which the RO determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for an acquired psychiatric disability, to include PTSD, is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2011).

2.  As pertinent evidence received since the February 2000 denial is new and material, the criteria for reopening the claim for service connection for an acquired psychiatric disability, to include PTSD, are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's favorable disposition of the request to reopen the claim for service connection for an acquired psychiatric disability, to include PTSD, the Board finds that all notification and development actions needed to fairly adjudicate these aspects of the appeal have been accomplished.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §  1131; 38 C.F.R. § 3.303.  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

Service connection may also be presumed for certain chronic diseases, to include psychosis (including various psychotic disorders, schizoaffective disorder, schizophrenia, and schizophreniform disorder), that are manifested to a compensable degree within a prescribed period after service (one year for psychosis).  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309, 3.384.  However, a veteran is only entitled to a presumption of service connection for such diseases if he served 90 days or more during a war period or after December 31, 1946.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Therefore, since the Veteran in this case served less than thirty days of active service, the presumptive provisions for chronic disease do not apply.  

The Veteran was originally denied service connection for a nervous condition, to include PTSD and depression, by an RO rating decision dated in October 1984, wherein the RO found that the evidence failed to establish that a currently diagnosed acquired psychiatric disorder was incurred during or aggravated by his three weeks of active duty service.  Additionally, while it was acknowledged that service records reflected a diagnosis of immature personality, the RO noted that service connection for a personality disorder is barred as a matter of law.  

The Veteran's claim for service connection was reconsidered in May 1985 and November 1987 RO rating decisions, but again denied.  The Veteran appealed the November 1987 RO rating decision to the Board, and, in March 1989, the Board denied service connection for a chronic acquired psychiatric disability, to include PTSD, on the basis that there was nothing to indicate that any currently diagnosed disability manifested during active duty service.  In July 1999, the Veteran filed to reopen his claim, and in a February 2000 RO rating decision, the RO denied his request indicating that new and material evidence had not been submitted which showed a relationship between a currently diagnosed acquired psychiatric disability and service; the RO also noted that there was no evidence of a PTSD diagnosis.  

The pertinent evidence of record at the time of the most recent denial (i.e., the February 2000 RO rating decision) consisted of the Veteran's own lay statements that he suffered psychological stress while undergoing basic training on Parris Island due to the extreme heat and crowded conditions.  He indicated that he endured physical and verbal abuse, to include a possible physical assault, that he was forced to continue training while dealing with the effects of heat exhaustion, and that he experienced intermittent "blackouts" during training.  The Veteran's service treatment records were of record and reflect that he was evaluated approximately one week after entry into service and found to have an immature personality.  Neuropsychiatric evaluation later that same month concurred with this diagnosis, and on June 28, 1979, the Veteran was deemed physically qualified for separation; the neuropsychiatric evaluation (and, thereby, the immature personality) was referenced under illness or injuries suffered while on active duty.

Also of record were lay statements submitted by family and neighbors describing the Veteran as an outgoing, friendly individual without apparent psychological issues prior to service, who became uneasy and unsettled upon his return home.  However, at least one neighbor, an adjunct professor of psychology, stated that the Veteran displayed some unusual behavior prior to service, including hyperactivity, which noticeably increased following his return from the Marines.  Although he indicated that he was not speaking in a professional capacity, it was his opinion that service affected the Veteran's overall well-being.  

Medical evidence at the time of the February 2000 RO rating decision consisted of the aforementioned service treatment records, as well as numerous private and VA treatment records showing multiple admissions for psychiatric problems.  The earliest of these is a November 1979 admission to Bangor Mental Health Institute, in which the Veteran voluntarily admitted himself for evaluation of nervousness, difficulty sleeping, and a "nervous breakdown."  Psychological and psychiatric evaluations conducted in March 1980 reflect diagnoses of probably schizoaffective schizophrenia with depression; psychosis, schizophrenia; and psychotic depression.  Subsequent VA and private records include generalized anxiety disorder with somatization, personality disorder with histrionics and narcissism, schizoaffective disorder, and bipolar disorder, mixed with psychotic features, among his diagnoses.  

Although notified of the denial in a February 2000 letter, the Veteran did not initiate an appeal of the February 2000 RO decision denying service connection for an acquired psychiatric disability, to include PTSD.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  The RO's February 2000 denial of these claims is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claim for service connection in December 2006.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines 'new' evidence as evidence not previously submitted to agency decisionmakers and 'material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, 'new' evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or 'merely cumulative' of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the RO's February 2000 rating decision.  Furthermore, for purposes of the 'new and material' analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Here, additional evidence has been associated with the claims file since February 2000 that pertains to the Veteran's claimed psychiatric disabilities.  Such evidence includes additional VA and non-VA treatment records showing additional diagnoses of drug-induced psychosis and atypical psychosis.  More recent VA treatment records indicate current treatment for schizoaffective disorder and PTSD.  

Also associated with the record is a discharge summary from an inpatient psychiatric visit at the VA Medical Center (VAMC) in Togus, Maine from December 1985 to February 1986.  Pertinent to this appeal, the discharge summary notes a diagnosis of atypical psychosis with a history of behaviors exhibiting paranoid and hysterical features over the past five years.  The physician authoring the document notes that the Veteran's "maladjustment probably began in youth, well prior to his enlistment in the Marines, but it became acute there and he received a [m]edical discharge after very short service.  Since then, he has been continually in and out of mental hospitals."  

Additionally, a January 2007 VA psychiatry note indicates that the Veteran brought a copy of a November 1979 hospitalization for review in which it shows that he was admitted four months following service for symptoms consistent with depression with psychosis.  In the psychiatrist's assessment, he states that "[i]t seems that this psychosis has a connection with his experiences at basic training."  

At the time of the February 2000 rating decision, there was evidence of neuropsychiatric evaluation in service, as well as hospitalization for psychiatric problems shortly after service; there was also evidence of a variously diagnosed acquired psychiatric disability-psychosis (generally).  There was, however, no medical evidence of a current diagnosis of PTSD, or medical evidence of a nexus between any current psychiatric disability and service.  

The additionally received medical evidence includes findings of a current diagnosis of PTSD.  There is also medical evidence, as described above, indicating that the Veteran's currently diagnosed psychiatric disabilities may have been incurred during or aggravated by his three weeks of active duty service in the Marines.  

The Board finds the foregoing evidence is 'new' in that it was not before agency decisionmakers at the time of the February 2000 final denial of the claim for service connection for an acquired psychiatric disability, to include PTSD, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is 'material' in that it addresses whether the Veteran currently has chronic psychiatric disabilities that may have had their onset during service.  Hence, this evidence raises a reasonable possibility of substantiating this claim for service connection.  See Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010) (holding that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim").  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for an acquired psychiatric disability, to include PTSD, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for an acquired psychiatric disability, to include PTSD, has been received, to this limited extent, the appeal is granted.



	(CONTINUED ON NEXT PAGE)


REMAND

The Board's review of the record reveals that further RO action on the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD, on the merits is warranted.

Initially, the Board notes that a remand is necessary with respect to the issue of service connection for an acquired psychiatric disability, to include PTSD, to allow the RO to adjudicate this claim on the merits as there is no indication that it has yet done so.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010).  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2011).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in- service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

At the outset, the Board points out that no psychiatric disability was noted on the Veteran's physical examination at entrance.  Pertinent VA law provides that every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).  In other words, to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

As discussed above, there is some evidence-i.e., the report of a February 1986 discharge summary that the Veteran's maladjustment preexisted service-that the Veteran's psychiatric problems may have preexisted service.  There is, however, also lay evidence from family and neighbors describing the Veteran's pre-service behavior and lack of outward evidence of psychiatric problems, as well as a lack of diagnosis of an acquired psychiatric disability upon neuropsychiatric evaluation during service.  In light of the latter evidence, the statement provided in the February 1986 discharge summary, without further explanation, is not enough to meet the clear and unmistakable standard needed to overcome the presumption of soundness.  

As indicated above, the record reflects current medical evidence of various psychiatric diagnosis, to include PTSD, schizoaffective disorder, and bipolar disorder.  Furthermore, there is medical evidence indicating a continuity of treatment for psychiatric problems since service which, by itself, indicates that such disabilities may be associated with service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  There is also medical evidence of record which suggests that the Veteran's current psychiatric problems may be related to his experiences while on active duty service, to include the possibility of aggravation of a preexisting psychiatric disability.  

While the above evidence is sufficient to suggest a connection between a current psychiatric disability and service, it is not sufficient to substantiate the Veteran's claim because none of the medical opinions indicate access to the service treatment records or provides sufficient explanation for the basis of the opinion.  As such circumstances are necessary to make an informed decision regarding the Veteran's claim, additional medical evidence-i.e., an opinion that considers all the relevant evidence-is necessary.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Miller v. West, 11 Vet. App. 345, 348 (1998).  Accordingly, a VA examination to obtain a medical nexus opinion is warranted.  See McLendon, 20 Vet. App. at 83.  

Hence, the RO should arrange for the Veteran to undergo VA mental health examination, by an appropriate psychologist or psychiatrist, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the reopened claim for service connection.  See 38 C.F.R. § 3.655(a),(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, the RO should ensure that all due process requirements are met, and that the record before the examiner is complete.  

In a claim for disability compensation, VA will make efforts to obtain the claimant's service treatment records, if relevant to the claim.  38 C.F.R. § 3.159(c)(3).  Here, the Veteran's service treatment records are already of record.  However, the Board observes that mental hygiene records were previously filed separate from a veteran's service treatment records.  As previously noted, the Veteran's service treatment records reflect that he underwent neuropsychiatric evaluation on June 26, 1979, at Naval Hospital Beaufort in Parris Island, South Carolina.  It does not appear, however, that any attempt has been made to obtain any clinical notes associated with this evaluation.  Thus, the Board finds that the RO should obtain and associate with the claims file any mental hygiene records pertaining to the Veteran's evaluation at Naval Hospital Beaufort in June 1979, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

The claims file currently includes outpatient treatment records from the White River Junction VAMC dated through June 2008 and from the Manchester VAMC dated through July 2010; however, more recent records from this facility may exist.  Additionally, the Board observes that records from the White River Junction VAMC dated from June 1999 through April 2003 and records from the Manchester VAMC dated from June 1999 through January 2007 have not been associated with the claims file despite evidence that the Veteran was receiving psychiatric treatment at these facilities during this period.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding pertinent treatment records from the White River Junction VAMC (from June 1999 through April 2003 and since June 2008) and Manchester VAMC (from June 1999 through January 2007 and since July 2010), following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

In addition, the record reflects that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  In this regard, various VA treatment records on file note that his only source of income is his monthly SSA check which he receives for disability due to psychiatric problems.  While SSA records are not controlling for VA determinations, they may be 'pertinent' to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of any SSA determinations on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Finally, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim for service connection on the merits.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should provide the Veteran notice of what evidence and information is necessary to substantiate a claim for PTSD, to include as due to a personal assault.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the appropriate source(s) any outstanding l hygiene records pertaining to the Veteran's neuropsychiatric evaluation at Naval Hospital Beaufort in Parris Island, South Carolina, in June 1979.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should obtain all outstanding, pertinent records of mental evaluation and/or treatment of the Veteran from the White River Junction VAMC (dated from June 1999 through April 2003, and since June 2008) and the Manchester VAMC (from June 1999 through January 2007, and since July 2010).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should request that SSA furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for service connection for an acquired psychiatric disability, to include PTSD, that is not currently of record.  

In its letter, the RO should provide the Veteran notice of what evidence and information is necessary to substantiate a claim for PTSD, to include as due to a personal assault.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA mental disorders examination, by an appropriate psychologist or psychiatrist, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND, must be made available to the individual  designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies (to include psychological testing, if necessary) should be accomplished (with all results made available to the requesting individual prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should clearly identify all current psychiatric disability(ies), to particularly include any psychosis, depression, and/or PTSD.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to service.  

In rendering the requested opinion, the examiner should specifically address whether there is clear and unmistakable evidence that any current disability (a) pre-existed service; and, if so (b) was aggravated (i.e., permanently worsened) beyond the nature progression during or as a result of service; and, if not (c) is otherwise medically related to the Veteran's service.  

If a diagnosis of PTSD is deemed appropriate, the examiner should specify how the diagnostic criteria are met, specifically identifying the in-service stressor(s) underlying the diagnosis, and comment upon the link between current symptomatology and the in-service stressor(s) found to be established by the record.  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

7.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

8.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim remaining on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, the RO should adjudicate the claim on appeal in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim), and legal authority. 

10.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


